Summary
  1/22/2018 11:48:11 AM


  Differences exist between documents.

      New Document:                    Old Document:
      15-1485_new                      15-1485
      25 pages (184 KB)                25 pages (184 KB)
      1/22/2018 11:48:08 AM            1/22/2018 11:48:08 AM
      Used to display results.



  Get started: first change is on page 4.

  No pages were deleted




  How to read this report

     Highlight indicates a change.
     Deleted indicates deleted content.

        indicates pages were changed.

        indicates pages were moved.





file://NoURLProvided[1/22/2018 11:48:15 AM]
(Slip Opinion)              OCTOBER TERM, 2017                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

     DISTRICT OF COLUMBIA ET AL. v. WESBY ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
          THE DISTRICT OF COLUMBIA CIRCUIT

   No. 15–1485. Argued October 4, 2017—Decided January 22, 2018
District of Columbia police officers responded to a complaint about loud
  music and illegal activities in a vacant house. Inside, they found the
  house nearly barren and in disarray. The officers smelled marijuana
  and observed beer bottles and cups of liquor on the floor, which was
  dirty. They found a make-shift strip club in the living room, and a
  naked woman and several men in an upstairs bedroom. Many party-
  goers scattered when they saw the uniformed officers, and some
  hid. The officers questioned everyone and got inconsistent stories.
  Two women identified “Peaches” as the house’s tenant and said that
  she had given the partygoers permission to have the party. But
  Peaches was not there. When the officers spoke by phone to Peaches,
  she was nervous, agitated, and evasive. At first, she claimed that she
  was renting the house and had given the partygoers permission to
  have the party, but she eventually admitted that she did not have
  permission to use the house. The owner confirmed that he had not
  given anyone permission to be there. The officers then arrested the
  partygoers for unlawful entry.
    Several partygoers sued for false arrest under the Fourth Amend-
  ment and District law. The District Court concluded that the officers
  lacked probable cause to arrest the partygoers for unlawful entry and
  that two of the officers, petitioners here, were not entitled to qualified
  immunity. A divided panel of the D. C. Circuit affirmed.
Held:
    1. The officers had probable cause to arrest the partygoers. Pp. 7–
 13.
       (a) Considering the “totality of the circumstances,” Maryland v.
 Pringle, 540 U.S. 366, 371, the officers made an “entirely reasonable
 inference” that the partygoers knew they did not have permission to
2                  DISTRICT OF COLUMBIA v. WESBY

                                   Syllabus

    be in the house, id., at 372. Taken together, the condition of the
    house and the conduct of the partygoers allowed the officers to make
    several “ ‘common-sense conclusions about human behavior.’ ” Illinois
    v. Gates, 462 U.S. 213, 231. Because most homeowners do not live in
    such conditions or permit such activities in their homes, the officers
    could infer that the partygoers knew the party was not authorized.
    The officers also could infer that the partygoers knew that they were
    not supposed to be in the house because they scattered and hid when
    the officers arrived. See Illinois v. Wardlow, 528 U.S. 119, 124–125.
    The partygoers’ vague and implausible answers to questioning also
    gave the officers reason to infer that the partygoers were lying and
    that their lies suggested a guilty mind. Cf. Devenpeck v. Alford, 543
U.S. 146, 149, 155–156. Peaches’ lying and evasive behavior gave
    the officers reason to discredit everything she said. The officers also
    could have inferred that she lied when she said she had invited the
    partygoers to the house, or that she told the partygoers that she was
    not actually renting the house. Pp. 7–11.
          (b) The panel majority failed to follow two basic and well-
    established principles of law. First, it viewed each fact “in isolation,
    rather than as a factor in the totality of the circumstances.” Pringle,
    supra, at 372, n. 2. Second, it believed that it could dismiss outright
    any circumstances that were “susceptible of innocent explanation,”
    United States v. Arvizu, 534 U.S. 266, 277. Instead, it should have
    asked whether a reasonable officer could conclude—considering all of
    the surrounding circumstances, including the plausibility of the ex-
    planation itself—that there was a “substantial chance of criminal ac-
    tivity,” Gates, supra, at 244, n. 13. Pp. 11–13.
       2. The officers are entitled to qualified immunity. Pp. 13–19.
          (a) As relevant here, officers are entitled to qualified immunity
    under 42 U.S. C. §1983 unless the unlawfulness of their conduct was
    “clearly established at the time,” Reichle v. Howards, 566 U.S. 658,
    664. To be clearly established, a legal principle must be “settled law,”
    Hunter v. Bryant, 502 U.S. 224, 228, and it must clearly prohibit the
    officer’s conduct in the particular circumstances before him, see
    Saucier v. Katz, 533 U.S. 194, 202. In the warrantless arrest con-
    text, “a body of relevant case law” is usually necessary to “ ‘clearly es-
    tablish’ the answer” with respect to probable cause. Brosseau v.
    Haugen, 543 U.S. 194, 199.
       Even assuming that the officers lacked actual probable cause to ar-
    rest the partygoers, they are entitled to qualified immunity because,
    given “the circumstances with which [they] w[ere] confronted,” they
    “reasonably but mistakenly conclude[d] that probable cause [wa]s
    present.” Anderson v. Creighton, 483 U.S. 635, 640, 641. The panel
    majority and the partygoers have failed to identify a single precedent
                      Cite as: 583 U. S. ____ (2018)                      3

                                 Syllabus

  finding a Fourth Amendment violation “under similar circumstanc-
  es.” White v. Pauly, 580 U. S. ___, ___. And this is not an “obvious
  case” where “a body of relevant case law” is unnecessary. Brosseau,
  supra, at 199. Pp. 13–16.
       (b) Instead of following this straightforward analysis, the panel
  majority reasoned that, under clearly established District law, a sus-
  pect’s bona fide belief of a right to enter vitiates probable cause to ar-
  rest for unlawful entry. Thus, it concluded that the “uncontroverted
  evidence” of an invitation in this case meant that the officers could
  not infer the partygoers’ intent from other circumstances or disbe-
  lieve their story. But looking at the entire legal landscape at the
  time of the arrests, a reasonable officer could have interpreted the
  law as permitting the arrests here. There was no controlling case
  holding that a bona fide belief of a right to enter defeats probable
  cause, that officers cannot infer a suspect’s guilty state of mind based
  on his conduct alone, or that officers must accept a suspect’s innocent
  explanation at face value. And several precedents suggested the op-
  posite. Pp. 16–19.
765 F.3d 13, reversed and remanded.

  THOMAS, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, BREYER, ALITO, KAGAN, and GORSUCH, JJ., joined.
SOTOMAYOR, J., filed an opinion concurring in part and concurring in
the judgment. GINSBURG, J., filed an opinion concurring in the judg-
ment in part.
                       Cite as: 583 U. S. ____ (2018)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 15–1485
                                  _________________


  DISTRICT OF COLUMBIA, ET AL., PETITIONERS v.


            THEODORE WESBY, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

    APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT


                              [January 22, 2018]



   JUSTICE THOMAS delivered the opinion of the Court.
   This case involves a civil suit against the District of
Columbia and five of its police officers, brought by 16
individuals who were arrested for holding a raucous, late-
night party in a house they did not have permission to
enter. The United States Court of Appeals for the District
of Columbia Circuit held that there was no probable cause
to arrest the partygoers, and that the officers were not
entitled to qualified immunity. We reverse on both
grounds.
                             I
  Around 1 a.m. on March 16, 2008, the District’s Metro-
politan Police Department received a complaint about loud
music and illegal activities at a house in Northeast D. C.
The caller, a former neighborhood commissioner, told
police that the house had been vacant for several months.
When officers arrived at the scene, several neighbors
confirmed that the house should have been empty. The
officers approached the house and, consistent with the
complaint, heard loud music playing inside.
  After the officers knocked on the front door, they saw a
2             DISTRICT OF COLUMBIA v. WESBY

                      Opinion of the Court

man look out the window and then run upstairs. One of
the partygoers opened the door, and the officers entered.
They immediately observed that the inside of the house
“ ‘was in disarray’ ” and looked like “ ‘a vacant property.’ ”
841 F. Supp. 2d 20, 31 (DC 2012) (quoting Defs. Exh. A).
The officers smelled marijuana and saw beer bottles and
cups of liquor on the floor. In fact, the floor was so dirty
that one of the partygoers refused to sit on it while being
questioned. Although the house had working electricity
and plumbing, it had no furniture downstairs other than a
few padded metal chairs. The only other signs of habita-
tion were blinds on the windows, food in the refrigerator,
and toiletries in the bathroom.
   In the living room, the officers found a makeshift strip
club. Several women were wearing only bras and thongs,
with cash tucked into their garter belts. The women were
giving lap dances while other partygoers watched. Most of
the onlookers were holding cash and cups of alcohol. After
seeing the uniformed officers, many partygoers scattered
into other parts of the house.
   The officers found more debauchery upstairs. A naked
woman and several men were in the bedroom. A bare
mattress—the only one in the house—was on the floor,
along with some lit candles and multiple open condom
wrappers. A used condom was on the windowsill. The
officers found one partygoer hiding in an upstairs closet,
and another who had shut himself in the bathroom and
refused to come out.
   The officers found a total of 21 people in the house.
After interviewing all 21, the officers did not get a clear or
consistent story. Many partygoers said they were there
for a bachelor party, but no one could identify the bache-
lor. Each of the partygoers claimed that someone had
invited them to the house, but no one could say who. Two
of the women working the party said that a woman named
“Peaches” or “Tasty” was renting the house and had given
                    Cite as: 583 U. S. ____ (2018)                   3

                         Opinion of the Court

them permission to be there. One of the women explained
that the previous owner had recently passed away, and
Peaches had just started renting the house from the
grandson who inherited it. But the house had no boxes or
moving supplies. She did not know Peaches’ real name.
And Peaches was not there.
  An officer asked the woman to call Peaches on her
phone so he could talk to her. Peaches answered and
explained that she had just left the party to go to the
store. When the officer asked her to return, Peaches
refused because she was afraid of being arrested. The
sergeant supervising the investigation also spoke with
Peaches. At first, Peaches claimed to be renting the house
from the owner, who was fixing it up for her. She also said
that she had given the attendees permission to have the
party. When the sergeant again asked her who had given
her permission to use the house, Peaches became evasive
and hung up. The sergeant called her back, and she began
yelling and insisting that she had permission before hang-
ing up a second time. The officers eventually got Peaches
on the phone again, and she admitted that she did not
have permission to use the house.
  The officers then contacted the owner. He told them
that he had been trying to negotiate a lease with Peaches,
but they had not reached an agreement. He confirmed
that he had not given Peaches (or anyone else) permission
to be in the house—let alone permission to use it for a
bachelor party. At that point, the officers arrested the 21
partygoers for unlawful entry. See D. C. Code §22–3302
(2008). The police transported the partygoers to the police
station, where the lieutenant decided to charge them with
disorderly conduct. See §22–1321. The partygoers were
released, and the charges were eventually dropped.1
——————
  1 In their merits brief, the partygoers attempt to dispute several of

these facts. See Brief for Respondents 26–30. But the facts they now
4                DISTRICT OF COLUMBIA v. WESBY

                          Opinion of the Court

                              II
  Respondents, 16 of the 21 partygoers, sued the District
and five of the arresting officers. They sued the officers
for false arrest under the Fourth Amendment, Rev. Stat.
§1979, 42 U.S. C. §1983, and under District law. They
sued the District for false arrest and negligent supervision
under District law. The partygoers’ claims were all “pred-
icated upon the allegation that [they] were arrested with-
out probable cause.” 841 F. Supp. 2d, at 32.
  On cross-motions for summary judgment, the District
Court awarded partial summary judgment to the party-
goers. Id., at 48–49. It concluded that the officers lacked
probable cause to arrest the partygoers for unlawful en-
try.2 Id., at 32–33. The officers were told that Peaches
had invited the partygoers to the house, the District Court
reasoned, and nothing the officers learned in their investi-
gation suggested the partygoers “ ‘knew or should have
known that [they were] entering against the [owner’s]
will.’ ” Id., at 32. The District Court also concluded that
the officers were not entitled to qualified immunity under
——————
contest were presented in the petition for a writ of certiorari, and the
partygoers did not contest them in their brief in opposition. Under this
Court’s Rule 15.2, the partygoers’ failure to contest these factual
assertions at the certiorari stage waived their right to do so at the
merits stage. See Carcieri v. Salazar, 555 U.S. 379, 395–396 (2009).
   Furthermore, although both parties moved for summary judgment,
the undisputed facts here are sufficient to resolve both probable cause
and qualified immunity. Our analysis thus would not change no matter
which party is considered the moving party. Cf. Scott v. Harris, 550
U.S. 372, 378–379 (2007) (explaining that, at summary judgment,
courts must view the facts and draw reasonable inferences in favor of
the nonmoving party).
   2 Because probable cause is an objective standard, an arrest is lawful

if the officer had probable cause to arrest for any offense, not just the
offense cited at the time of arrest or booking. See Devenpeck v. Alford,
543 U.S. 146, 153–155, and n. 2 (2004). Because unlawful entry is the
only offense that the District and its officers discuss in their briefs to
this Court, we likewise limit our analysis to that offense.
                    Cite as: 583 U. S. ____ (2018)                 5

                        Opinion of the Court

§1983.3 It noted that, under District case law, “probable
cause to arrest for unlawful entry requires evidence that
the alleged intruder knew or should have known, upon
entry, that such entry was against the will of the owner.”
Id., at 37. And in its view, the officers had no such evi-
dence. Id., at 32–33, 37–38.
   With liability resolved, the case proceeded to trial on
damages. The jury awarded the partygoers a total of
$680,000 in compensatory damages. After the District
Court awarded attorney’s fees, the total award was nearly
$1 million.
   On appeal, a divided panel of the D. C. Circuit affirmed.
On the question of probable cause, the panel majority
made Peaches’ invitation “central” to its determination
that the officers lacked probable cause to arrest the party-
goers for unlawful entry. 765 F.3d 13, 21 (2014). The
panel majority asserted that, “in the absence of any con-
flicting information, Peaches’ invitation vitiates the neces-
sary element of [the partygoers’] intent to enter against
the will of the lawful owner.” Ibid. And the panel major-
ity determined that “there is simply no evidence in the
record that [the partygoers] had any reason to think the
invitation was invalid.” Ibid.
   On the question of qualified immunity, the panel major-
ity determined that it was “perfectly clear” that a person
with “a good purpose and bona fide belief of her right to
enter” lacks the necessary intent for unlawful entry. Id.,
at 27. In other words, the officers needed “some evidence”
that the partygoers “knew or should have known they
were entering against the will of the lawful owner.” Ibid.
——————
   3 The District Court granted summary judgment against two of the

officers, but denied summary judgment against the other three because
there were triable issues regarding qualified immunity. See 841
F. Supp. 2d 20, 32–46 (DC 2012). The partygoers voluntarily dismissed
their claims against those three officers. See 765 F.3d 13, 17 (CADC
2014).
6             DISTRICT OF COLUMBIA v. WESBY

                     Opinion of the Court

And here, the panel majority asserted, the officers must
“have known that uncontroverted evidence of an invitation
to enter the premises would vitiate probable cause for
unlawful entry.” Ibid.
   Judge Brown dissented. She concluded that summary
judgment on the false-arrest claims was improper because,
under the totality of the circumstances, a reasonable
officer “could disbelieve [the partygoers’] claim of innocent
entry” and infer that they knew or should have known
that they did not have permission to be in the house. Id.,
at 34. She also disagreed with the denial of qualified
immunity, contending that a reasonable officer could have
found probable cause to arrest in this “unusual factual
scenario, not well represented in the controlling case law.”
Id., at 36.
   The D. C. Circuit denied rehearing en banc over the
dissent of four judges. The dissenters focused on qualified
immunity, contending that the panel opinion “contra-
vene[d] . . . emphatic Supreme Court directives” that
“police officers may not be held liable for damages unless
the officers were ‘plainly incompetent’ or ‘knowingly vio-
late[d]’ clearly established law.” 816 F.3d 96, 102 (2016)
(quoting Carroll v. Carman, 574 U. S. ___, ___ (2014) ( per
curiam) (slip op., at 4)). The panel majority— Judges
Pillard and Edwards—responded in a joint concurrence.
816 F.3d, at 96–101. They insisted that the panel opinion
did not misapply the law of qualified immunity, and that
their disagreement with the dissenters was a mere “case-
specific assessment of the circumstantial evidence in the
record.” Id., at 100.
   We granted certiorari to resolve two questions: whether
the officers had probable cause to arrest the partygoers,
and whether the officers were entitled to qualified immun-
ity. See 580 U. S. ___ (2017). We address each question in
turn.
                  Cite as: 583 U. S. ____ (2018) 
          7

                      Opinion of the Court 


                               III


   The Fourth Amendment protects “[t]he right of the
people to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures.”
Because arrests are “seizures” of “persons,” they must be
reasonable under the circumstances. See Payton v. New
York, 445 U.S. 573, 585 (1980). A warrantless arrest is
reasonable if the officer has probable cause to believe that
the suspect committed a crime in the officer’s presence.
Atwater v. Lago Vista, 532 U.S. 318, 354 (2001).
   To determine whether an officer had probable cause for
an arrest, “we examine the events leading up to the arrest,
and then decide ‘whether these historical facts, viewed
from the standpoint of an objectively reasonable police
officer, amount to’ probable cause.” Maryland v. Pringle,
540 U.S. 366, 371 (2003) (quoting Ornelas v. United
States, 517 U.S. 690, 696 (1996)). Because probable cause
“deals with probabilities and depends on the totality of the
circumstances,” 540 U.S., at 371, it is “a fluid concept”
that is “not readily, or even usefully, reduced to a neat set
of legal rules,” Illinois v. Gates, 462 U.S. 213, 232 (1983).
It “requires only a probability or substantial chance of
criminal activity, not an actual showing of such activity.”
Id., at 243–244, n. 13 (1983). Probable cause “is not a high
bar.” Kaley v. United States, 571 U. S. ___, ___ (2014) (slip
op., at 18).
                            A
   There is no dispute that the partygoers entered the
house against the will of the owner. Nonetheless, the
partygoers contend that the officers lacked probable cause
to arrest them because the officers had no reason to be-
lieve that they “knew or should have known” their “entry
was unwanted.” Ortberg v. United States, 81 A.3d 303,
308 (D. C. 2013). We disagree. Considering the totality of
the circumstances, the officers made an “entirely reason-
8               DISTRICT OF COLUMBIA v. WESBY

                          Opinion of the Court

able inference” that the partygoers were knowingly taking
advantage of a vacant house as a venue for their late-night
party. Pringle, supra, at 372.
  Consider first the condition of the house. Multiple
neighbors, including a former neighborhood official, in-
formed the officers that the house had been vacant for
several months.4 The house had no furniture, except for a
few padded metal chairs and a bare mattress. The rest of
the house was empty, save for some fixtures and large
appliances. The house had a few signs of inhabitance—
working electricity and plumbing, blinds on the windows,
toiletries in the bathroom, and food in the refrigerator.
But those facts are not necessarily inconsistent with the
house being unoccupied. The owner could have paid the
utilities and kept the blinds while he looked for a new
tenant, and the partygoers could have brought the food
and toiletries. Although one woman told the officers that
Peaches had recently moved in, the officers had reason to
doubt that was true. There were no boxes or other moving
supplies in the house; nor were there other possessions,
such as clothes in the closet, suggesting someone lived
there.
  In addition to the condition of the house, consider the
partygoers’ conduct. The party was still going strong
when the officers arrived after 1 a.m., with music so loud
that it could be heard from outside. Upon entering the
house, multiple officers smelled marijuana.5 The party-
——————
  4 At oral argument, the partygoers argued that the house was not

formally “vacant” under District law. Tr. of Oral Arg. 34. But a rea-
sonable officer could infer that the complaining neighbors used the
term “vacant” in the colloquial, not the legal, sense.
  5 The panel majority dismissed this fact because the officers “did not

see any evidence of drugs” and did “not attempt to justify [the] arrests”
based on drug use. 765 F.3d, at 23, n. 5. But a reasonable officer could
infer, based on the smell, that marijuana had been used in the house.
See Johnson v. United States, 333 U.S. 10, 13 (1948) (noting that “the
odor” of narcotics can “be evidence of the most persuasive character”).
                    Cite as: 583 U. S. ____ (2018)                 9

                        Opinion of the Court

goers left beer bottles and cups of liquor on the floor, and
they left the floor so dirty that one of them refused to sit
on it. The living room had been converted into a make-
shift strip club. Strippers in bras and thongs, with cash
stuffed in their garter belts, were giving lap dances. Up-
stairs, the officers found a group of men with a single,
naked woman on a bare mattress—the only bed in the
house—along with multiple open condom wrappers and a
used condom.
   Taken together, the condition of the house and the
conduct of the partygoers allowed the officers to make
several “ ‘common-sense conclusions about human behav-
ior.’ ” Gates, supra, at 231 (quoting United States v. Cor-
tez, 449 U.S. 411, 418 (1981)). Most homeowners do not
live in near-barren houses. And most homeowners do not
invite people over to use their living room as a strip club,
to have sex in their bedroom, to smoke marijuana inside,
and to leave their floors filthy.        The officers could
thus infer that the partygoers knew their party was not
authorized.
   The partygoers’ reaction to the officers gave them fur-
ther reason to believe that the partygoers knew they
lacked permission to be in the house. Many scattered at
the sight of the uniformed officers. Two hid themselves,
one in a closet and the other in a bathroom.
“[U]nprovoked flight upon noticing the police,” we have
explained, “is certainly suggestive” of wrongdoing and can
be treated as “suspicious behavior” that factors into the
totality of the circumstances. Illinois v. Wardlow, 528
U.S. 119, 124–125 (2000). In fact, “deliberately furtive
actions and flight at the approach of . . . law officers are
strong indicia of mens rea.” Sibron v. New York, 392 U.S.
40, 66 (1968) (emphasis added). A reasonable officer could
—————— 

And the officers could consider the drug use inside the house as evi-
dence that the partygoers knew their presence was unwelcome. 

10           DISTRICT OF COLUMBIA v. WESBY

                     Opinion of the Court

infer that the partygoers’ scattering and hiding was an
indication that they knew they were not supposed to be
there.
   The partygoers’ answers to the officers’ questions also
suggested their guilty state of mind. When the officers
asked who had given them permission to be there, the
partygoers gave vague and implausible responses. They
could not say who had invited them. Only two people
claimed that Peaches had invited them, and they were
working the party instead of attending it. If Peaches was
the hostess, it was odd that none of the partygoers men-
tioned her name. Additionally, some of the partygoers
claimed the event was a bachelor party, but no one could
identify the bachelor. The officers could have disbelieved
them, since people normally do not throw a bachelor party
without a bachelor. Based on the vagueness and implau-
sibility of the partygoers’ stories, the officers could have
reasonably inferred that they were lying and that their
lies suggested a guilty mind. Cf. Devenpeck v. Alford, 543
U.S. 146, 149, 155–156 (2004) (noting that the suspect’s
“untruthful and evasive” answers to police questioning
could support probable cause).
   The panel majority relied heavily on the fact that
Peaches said she had invited the partygoers to the house.
But when the officers spoke with Peaches, she was nerv-
ous, agitated, and evasive. Cf. Wardlow, supra, at 124
(explaining that the police can take a suspect’s “nervous,
evasive behavior” into account). After initially insisting
that she had permission to use the house, she ultimately
confessed that this was a lie—a fact that the owner con-
firmed. Peaches’ lying and evasive behavior gave the
officers reason to discredit everything she had told them.
For example, the officers could have inferred that Peaches
lied to them when she said she had invited the others to
the house, which was consistent with the fact that hardly
anyone at the party knew her name. Or the officers could
                  Cite as: 583 U. S. ____ (2018)           11

                      Opinion of the Court

have inferred that Peaches told the partygoers (like she
eventually told the police) that she was not actually rent-
ing the house, which was consistent with how the party-
goers were treating it.
  Viewing these circumstances as a whole, a reasonable
officer could conclude that there was probable cause to
believe the partygoers knew they did not have permission
to be in the house.
                              B
   In concluding otherwise, the panel majority engaged in
an “excessively technical dissection” of the factors support-
ing probable cause. Gates, 462 U.S., at 234. Indeed, the
panel majority failed to follow two basic and well-
established principles of law.
   First, the panel majority viewed each fact “in isolation,
rather than as a factor in the totality of the circumstances.”
Pringle, 540 U.S., at 372, n. 2. This was “mistaken in
light of our precedents.” Ibid. The “totality of the circum-
stances” requires courts to consider “the whole picture.”
Cortez, supra, at 417. Our precedents recognize that the
whole is often greater than the sum of its parts—
especially when the parts are viewed in isolation. See
United States v. Arvizu, 534 U.S. 266, 277–278 (2002).
Instead of considering the facts as a whole, the panel
majority took them one by one. For example, it dismissed
the fact that the partygoers “scattered or hid when the
police entered the house” because that fact was “not suffi-
cient standing alone to create probable cause.” 765 F.3d,
at 23 (emphasis added). Similarly, it found “nothing in
the record suggesting that the condition of the house, on
its own, should have alerted the [partygoers] that they
were unwelcome.” Ibid. (emphasis added). The totality-of-
the-circumstances test “precludes this sort of divide-and-
conquer analysis.” Arvizu, 534 U.S., at 274.
   Second, the panel majority mistakenly believed that it
12            DISTRICT OF COLUMBIA v. WESBY

                      Opinion of the Court

could dismiss outright any circumstances that were “sus-
ceptible of innocent explanation.” Id., at 277. For exam-
ple, the panel majority brushed aside the drinking and the
lap dances as “consistent with” the partygoers’ explanation
that they were having a bachelor party. 765 F.3d, at 23.
And it similarly dismissed the condition of the house as
“entirely consistent with” Peaches being a “new tenant.”
Ibid. But probable cause does not require officers to rule
out a suspect’s innocent explanation for suspicious facts.
As we have explained, “the relevant inquiry is not whether
particular conduct is ‘innocent’ or ‘guilty,’ but the degree of
suspicion that attaches to particular types of noncriminal
acts.” Gates, 462 U.S., at 244, n. 13. Thus, the panel
majority should have asked whether a reasonable officer
could conclude—considering all of the surrounding cir-
cumstances, including the plausibility of the explanation
itself—that there was a “substantial chance of criminal
activity.” Ibid.
   The circumstances here certainly suggested criminal
activity. As explained, the officers found a group of people
who claimed to be having a bachelor party with no bache-
lor, in a near-empty house, with strippers in the living
room and sexual activity in the bedroom, and who fled at
the first sign of police. The panel majority identified
innocent explanations for most of these circumstances in
isolation, but again, this kind of divide-and-conquer ap-
proach is improper. A factor viewed in isolation is often
more “readily susceptible to an innocent explanation” than
one viewed as part of a totality. Arvizu, supra, at 274.
And here, the totality of the circumstances gave the offic-
ers plenty of reasons to doubt the partygoers’ protestations
of innocence.
   For all of these reasons, we reverse the D. C. Circuit’s
holding that the officers lacked probable cause to arrest.
Accordingly, the District and its officers are entitled to
                     Cite as: 583 U. S. ____ (2018)                  13

                         Opinion of the Court

summary judgment on all of the partygoers’ claims.6
                             IV
  Our conclusion that the officers had probable cause to
arrest the partygoers is sufficient to resolve this case. But
where, as here, the Court of Appeals erred on both the
merits of the constitutional claim and the question of
qualified immunity, “we have discretion to correct its
errors at each step.” Ashcroft v. al-Kidd, 563 U.S. 731,
735 (2011); see, e.g., Plumhoff v. Rickard, 572 U. S. ___
(2014). We exercise that discretion here because the D. C.
Circuit’s analysis, if followed elsewhere, would “under-
mine the values qualified immunity seeks to promote.” al-
Kidd, supra, at 735.7
                             A
  Under our precedents, officers are entitled to qualified
immunity under §1983 unless (1) they violated a federal
statutory or constitutional right, and (2) the unlawfulness
of their conduct was “clearly established at the time.”
Reichle v. Howards, 566 U.S. 658, 664 (2012). “Clearly
established” means that, at the time of the officer’s con-
duct, the law was “ ‘sufficiently clear’ that every ‘reason-
able official would understand that what he is doing’ ” is
unlawful. al-Kidd, supra, at 741 (quoting Anderson v.
Creighton, 483 U.S. 635, 640 (1987)). In other words,
existing law must have placed the constitutionality of the
officer’s conduct “beyond debate.” al-Kidd, supra, at 741.
This demanding standard protects “all but the plainly
——————
  6 The partygoers do not contest that the presence of probable cause
defeats all of their claims.
  7 We continue to stress that lower courts “should think hard, and then

think hard again,” before addressing both qualified immunity and the
merits of an underlying constitutional claim. Camreta v. Greene, 563
U.S. 692, 707 (2011). We addressed the merits of probable cause here,
however, because a decision on qualified immunity alone would not
have resolved all of the claims in this case.
14            DISTRICT OF COLUMBIA v. WESBY

                      Opinion of the Court

incompetent or those who knowingly violate the law.”
Malley v. Briggs, 475 U.S. 335, 341 (1986).
  To be clearly established, a legal principle must have a
sufficiently clear foundation in then-existing precedent.
The rule must be “settled law,” Hunter v. Bryant, 502 U.S.
224, 228 (1991) (per curiam), which means it is dictated by
“controlling authority” or “a robust ‘consensus of cases of
persuasive authority,’ ” al-Kidd, supra, at 741–742 (quot-
ing Wilson v. Layne, 526 U.S. 603, 617 (1999)). It is not
enough that the rule is suggested by then-existing prece-
dent. The precedent must be clear enough that every
reasonable official would interpret it to establish the
particular rule the plaintiff seeks to apply. See Reichle,
566 U.S., at 666. Otherwise, the rule is not one that “every
reasonable official” would know. Id., at 664 (internal
quotation marks omitted).
  The “clearly established” standard also requires that the
legal principle clearly prohibit the officer’s conduct in the
particular circumstances before him. The rule’s contours
must be so well defined that it is “clear to a reasonable
officer that his conduct was unlawful in the situation he
confronted.” Saucier v. Katz, 533 U.S. 194, 202 (2001).
This requires a high “degree of specificity.” Mullenix v.
Luna, 577 U. S. ___, ___ (2015) (per curiam) (slip op., at 6).
We have repeatedly stressed that courts must not “define
clearly established law at a high level of generality, since
doing so avoids the crucial question whether the official
acted reasonably in the particular circumstances that he
or she faced.” Plumhoff, supra, at ___–___ (slip op., at 12–
13) (internal quotation marks and citation omitted). A
rule is too general if the unlawfulness of the officer’s con-
duct “does not follow immediately from the conclusion that
[the rule] was firmly established.” Anderson, supra, at
641. In the context of a warrantless arrest, the rule must
obviously resolve “whether ‘the circumstances with which
[the particular officer] was confronted . . . constitute[d]
                 Cite as: 583 U. S. ____ (2018)           15

                     Opinion of the Court

probable cause.’ ” Mullenix, supra, at ___ (slip op., at 6)
(quoting Anderson, supra, at 640–641; some alterations in
original).
   We have stressed that the “specificity” of the rule is
“especially important in the Fourth Amendment context.”
Mullenix, supra, at ___ (slip op., at 5). Probable cause
“turn[s] on the assessment of probabilities in particular
factual contexts” and cannot be “reduced to a neat set of
legal rules.” Gates, 462 U.S., at 232. It is “incapable of
precise definition or quantification into percentages.”
Pringle, 540 U.S., at 371. Given its imprecise nature,
officers will often find it difficult to know how the general
standard of probable cause applies in “the precise situa-
tion encountered.” Ziglar v. Abbasi, 582 U. S. ___, ___
(2017) (slip op., at 28). Thus, we have stressed the need to
“identify a case where an officer acting under similar
circumstances . . . was held to have violated the Fourth
Amendment.” White v. Pauly, 580 U. S. ___, ___ (2017)
(per curiam) (slip op., at 6); e.g., Plumhoff, supra, at ___.
While there does not have to be “a case directly on point,”
existing precedent must place the lawfulness of the par-
ticular arrest “beyond debate.” al-Kidd, supra, at 741. Of
course, there can be the rare “obvious case,” where the
unlawfulness of the officer’s conduct is sufficiently clear
even though existing precedent does not address similar
circumstances. Brosseau v. Haugen, 543 U.S. 194, 199
(2004) (per curiam). But “a body of relevant case law” is
usually necessary to “ ‘clearly establish’ the answer” with
respect to probable cause. Ibid.
   Under these principles, we readily conclude that the
officers here were entitled to qualified immunity. We start
by defining “the circumstances with which [the officers]
w[ere] confronted.” Anderson, 483 U.S., at 640. The
officers found a group of people in a house that the neigh-
bors had identified as vacant, that appeared to be vacant,
and that the partygoers were treating as vacant. The
16            DISTRICT OF COLUMBIA v. WESBY

                     Opinion of the Court

group scattered, and some hid, at the sight of law en-
forcement. Their explanations for being at the house were
full of holes. The source of their claimed invitation admit-
ted that she had no right to be in the house, and the owner
confirmed that fact.
   Even assuming the officers lacked actual probable cause
to arrest the partygoers, the officers are entitled to quali-
fied immunity because they “reasonably but mistakenly
conclude[d] that probable cause [wa]s present.” Id., at
641. Tellingly, neither the panel majority nor the party-
goers have identified a single precedent—much less a
controlling case or robust consensus of cases—finding a
Fourth Amendment violation “under similar circumstanc-
es.” Pauly, supra, at ___ (slip op., at 6). And it should go
without saying that this is not an “obvious case” where “a
body of relevant case law” is not needed. Brosseau, supra,
at 199. The officers were thus entitled to qualified
immunity.
                              B
   The panel majority did not follow this straightforward
analysis. It instead reasoned that, under clearly estab-
lished District law, a suspect’s “good purpose and bona
fide belief of her right to enter” vitiates probable cause to
arrest her for unlawful entry. 765 F.3d, at 26–27. The
panel majority then concluded—in a two-sentence para-
graph without any explanation—that the officers must
have known that “uncontroverted evidence of an invitation
to enter the premises would vitiate probable cause for
unlawful entry.” Id., at 27. By treating the invitation as
“uncontroverted evidence,” the panel majority assumed
that the officers could not infer the partygoers’ intent from
other circumstances. And by treating the invitation as if it
automatically vitiated probable cause, the panel majority
assumed that the officers could not disbelieve the party-
goers’ story.
                      Cite as: 583 U. S. ____ (2018)                    17

                          Opinion of the Court

   The rule applied by the panel majority was not clearly
established because it was not “settled law.” Hunter, 502
U.S., at 228. The panel majority relied on a single deci-
sion, Smith v. United States, 281 A.2d 438 (D. C. 1971).8
The defendant in Smith, who was found trespassing in a
locked construction site near midnight, asserted that he
was entitled to a jury instruction explaining that a bona
fide belief of a right to enter is a complete defense to un-
lawful entry. Id., at 439–440. The D. C. Court of Appeals
affirmed the trial court’s refusal to give the instruction
because the defendant had not established a “reasonable
basis” for his alleged bona fide belief. Ibid. Smith does
not say anything about whether the officers here could
infer from all the evidence that the partygoers knew that
they were trespassing.
   Nor would it have been clear to every reasonable officer
that, in these circumstances, the partygoers’ bona fide
belief that they were invited to the house was “uncontro-
verted.” The officers knew that the partygoers had en-
tered the home against the will of the owner. And District
case law suggested that officers can infer a suspect’s guilty
state of mind based solely on his conduct.9 In Tillman v.

——————
  8 We   have not yet decided what precedents—other than our own—
qualify as controlling authority for purposes of qualified immunity.
See, e.g., Reichle v. Howards, 566 U.S. 658, 665–666 (2012) (reserving
the question whether court of appeals decisions can be “a dispositive
source of clearly established law”). We express no view on that ques-
tion here. Relatedly, our citation to and discussion of various lower
court precedents should not be construed as agreeing or disagreeing
with them, or endorsing a particular reading of them. See City and
County of San Francisco v. Sheehan, 575 U. S. ___, ___, n. 4 (2015) (slip
op., at 14, n. 4). Instead, we address only how a reasonable official
“could have interpreted” them. Reichle, supra, at 667.
   9 The officers cited many of these authorities in their opening brief to

the Court of Appeals. See Brief for Appellants in No. 12–7127 (CADC),
pp. 28–29. Yet the panel majority failed to mention any of them in its
analysis of qualified immunity.
18               DISTRICT OF COLUMBIA v. WESBY

                          Opinion of the Court

Washington Metropolitan Area Transit Authority, 695
A.2d 94 (D. C. 1997), for example, the D. C. Court of
Appeals held that officers had probable cause to believe
the plaintiff knowingly entered the paid area of a subway
station without paying. Id., at 96. The court rejected the
argument that “the officers had no reason to believe that
[the suspect] was ‘knowingly’ in the paid area” because the
officers “reasonably could have inferred from [the sus-
pect’s] undisputed conduct that he had the intent re-
quired.” Ibid. The court emphasized that officers can rely
on “the ordinary and reasonable inference that people
know what they are doing when they act.” Ibid. The court
also noted that “it would be an unusual case where the
circumstances, while undoubtedly proving an unlawful
act, nonetheless demonstrated so clearly that the suspect
lacked the required intent that the police would not even
have probable cause for an arrest.” Ibid. And the fact
that a case is unusual, we have held, is “an important
indication . . . that [the officer’s] conduct did not violate a
‘clearly established’ right.” Pauly, 580 U. S., at ___ (slip
op., at 7).
   Moreover, existing precedent would have given the
officers reason to doubt that they had to accept the party-
goers’ assertion of a bona fide belief. The D. C. Court of
Appeals has held that officers are not required to take a
suspect’s innocent explanation at face value. See, e.g.,
Nichols v. Woodward & Lothrop, Inc., 322 A.2d 283, 286
(1974) (holding that an officer was not “obliged to believe
the explanation of a suspected shoplifter”). Similar prece-
dent exists in the Federal Courts of Appeals, which have
recognized that officers are free to disregard either all
innocent explanations,10 or at least innocent explanations
——————
   10 See, e.g., Borgman v. Kedley, 646 F.3d 518, 524 (CA8 2011) (“[An

officer] need not rely on an explanation given by the suspect”); Cox v.
Hainey, 391 F.3d 25, 32, n. 2 (CA1 2004) (“A reasonable police officer is
                     Cite as: 583 U. S. ____ (2018)                   19

                          Opinion of the Court

that are inherently or circumstantially implausible.11
These cases suggest that innocent explanations—
even uncontradicted ones—do not have any automatic,
probable-cause-vitiating effect.
  For these reasons, a reasonable officer, looking at the
entire legal landscape at the time of the arrests, could
have interpreted the law as permitting the arrests here.
There was no controlling case holding that a bona fide
belief of a right to enter defeats probable cause, that offic-
ers cannot infer a suspect’s guilty state of mind based on
his conduct alone, or that officers must accept a suspect’s
innocent explanation at face value. Indeed, several prece-
dents suggested the opposite. The officers were thus
entitled to summary judgment based on qualified immunity.
                        *  *    *
  The judgment of the D. C. Circuit is therefore reversed,
and the case is remanded for further proceedings con-
sistent with this opinion.
                                           It is so ordered.

——————
not required to credit a suspect’s story”); Marx v. Gumbinner, 905 F.2d
1503, 1507, n. 6 (CA11 1990) (“[Officers a]re not required to forego
arresting [a suspect] based on initially discovered facts showing proba-
ble cause simply because [the suspect] offered a different explanation”);
Criss v. Kent, 867 F.2d 259, 263 (CA6 1988) (“A policeman . . . is under
no obligation to give any credence to a suspect’s story . . . ”).
   11 See e.g., Ramirez v. Buena Park, 560 F.3d 1012, 1024 (CA9 2009)

(holding that “innocent explanations for [a suspect’s] odd behavior
cannot eliminate the suspicious facts” and that “law enforcement
officers do not have to rule out the possibility of innocent behavior”
(internal quotation marks omitted)); United States v. Edwards, 632
F.3d 633, 640 (CA10 2001) (holding that probable cause existed where
the suspect “offered only implausible, inconsistent explanations of how
he came into possession of the money”); Bradway v. Gonzales, 26 F.3d
313, 321 (CA2 1994) (holding that “[a] reasonable officer who found the
[stolen items], and who heard [the suspect’s] implausible explanation
for possessing them, would have believed that probable cause existed”).
                  Cite as: 583 U. S. ____ (2018)            1

                    Opinion of SOTOMAYOR, J.

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 15–1485
                          _________________


  DISTRICT OF COLUMBIA, ET AL., PETITIONERS v.


            THEODORE WESBY, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

    APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT


                       [January 22, 2018]



  JUSTICE SOTOMAYOR, concurring in part and concurring
in the judgment.
  I agree with the majority that the officers here are
entitled to qualified immunity and, for that reason alone, I
concur in the Court’s judgment reversing the judgment of
the Court of Appeals for the District of Columbia. But, I
disagree with the majority’s decision to reach the merits of
the probable-cause question, which it does apparently only
to ensure that, in addition to respondents’ 42 U.S. C.
§1983 claims, the Court’s decision will resolve respond-
ents’ state-law claims of false arrest and negligent su-
pervision. See ante, at 13, n. 7. It is possible that our
qualified-immunity decision alone will resolve those claims.
See Reply Brief 20, n. 7. In light of the lack of a dispute on
an important legal question and the heavily factbound
nature of the probable-cause determination here, I do not
think that the Court should have reached that issue. The
lower courts are well equipped to handle the remaining
state-law claims in the first instance.
                    Cite as: 583 U. S. ____ (2018)                   1

                       OPINION OF GINSBURG, J.

SUPREME COURT OF THE UNITED STATES
                             _________________

                             No. 15–1485
                             _________________


  DISTRICT OF COLUMBIA, ET AL., PETITIONERS v.


            THEODORE WESBY, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

    APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT


                          [January 22, 2018]



  JUSTICE GINSBURG, concurring in the judgment in part.
  This case, well described in the opinion of the Court of
Appeals,* leads me to question whether this Court, in
assessing probable cause, should continue to ignore why
police in fact acted. See ante, at 4, n. 2. No arrests of
plaintiffs-respondents were made until Sergeant Suber so
instructed. His instruction, when conveyed to the officers
he superintended, was based on an error of law. Sergeant
Suber believed that the absence of the premises owner’s
consent, an uncontested fact in this case, sufficed to justify
arrest of the partygoers for unlawful entry. See App. 60
(Suber deposition) (officers had probable cause to arrest
because “Peaches did not have the right, nor did the [party-
goers] have the right[,] to be inside that location”). An
essential element of unlawful entry in the District of
Columbia is that the defendant “knew or should have
known that his entry was unwanted.” Ortberg v. United
States, 81 A.3d 303, 308 (D. C. 2013). But under Sergeant
Suber’s view of the law, what the arrestees knew or should
have known was irrelevant. They could be arrested, as he
comprehended the law, even if they believed their entry

——————
   * The Court’s account of the undisputed facts goes beyond those re-
cited by the Court of Appeals. Compare ante, at 1–3, with 765 F.3d 13,
17–18 (CADC 2014).
2             DISTRICT OF COLUMBIA v. WESBY

                    Opinion of GINSBURG, J.

was invited by a lawful occupant.
  Ultimately, plaintiffs-respondents were not booked for
unlawful entry. Instead, they were charged at the police
station with disorderly conduct. Yet no police officers at
the site testified to having observed any activities war-
ranting a disorderly conduct charge. Quite the opposite.
The officers at the scene of the arrest uniformly testified
that they had neither seen nor heard anything that would
justify such a charge, and Sergeant Suber specifically
advised his superiors that the charge was unwarranted.
See 765 F.3d 13, 18 (CADC 2014); App. 56, 62–63, 79, 84,
90, 103.
  The Court’s jurisprudence, I am concerned, sets the
balance too heavily in favor of police unaccountability to
the detriment of Fourth Amendment protection. A num-
ber of commentators have criticized the path we charted in
Whren v. United States, 517 U.S. 806 (1996), and follow-on
opinions, holding that “an arresting officer’s state of
mind . . . is irrelevant to the existence of probable cause,”
Devenpeck v. Alford, 543 U.S. 146, 153 (2004). See, e.g., 1
W. LaFave, Search and Seizure §1.4(f ), p. 186 (5th ed.
2012) (“The apparent assumption of the Court in Whren,
that no significant problem of police arbitrariness can
exist as to actions taken with probable cause, blinks at
reality.”). I would leave open, for reexamination in a
future case, whether a police officer’s reason for acting, in
at least some circumstances, should factor into the Fourth
Amendment inquiry. Given the current state of the
Court’s precedent, however, I agree that the disposition
gained by plaintiffs-respondents was not warranted by
“settled law.” The defendants-petitioners are therefore
sheltered by qualified immunity.